Exhibit 10.1

 

 

Ormat Technologies, Inc.
Annual Management Incentive Plan

 

I.              INTRODUCTION

 

1.1.     Purpose. The purpose of the Ormat Technologies, Inc. Annual Management
Incentive Plan (the “Plan”) is to provide annual incentive compensation that is
based on performance measures established under this Plan and to recognize
employee contributions in helping the Company meet its financial and strategic
objectives. This Plan supersedes any previous annual management incentive plan
of the Company or any of its subsidiaries.

 

1.2.     Term. This Plan will be effective as of January 1, 2015, unless earlier
terminated pursuant to Section 7.1.

 

II.             DEFINITIONS

 

For purposes of the Plan, the following terms will have the meanings set forth
below:

 

“Award” means an annual incentive award payable with respect to a Plan Year
determined in accordance with Article IV hereof, payable in cash.

 

“Base Compensation” means the base rate of salary payable to a Participant as
most recently reflected on the books and records of the Company or any of its
subsidiaries, exclusive of bonus, commission, fringe benefits, employee
benefits, expense allowances and other nonrecurring forms of remuneration.

 

“Board” means the Board of Directors of the Company.

 

“Chief Executive Officer” means the Chief Executive Officer of the Company.

 

“Committee” means the Compensation Committee of the Board.

 

“Company” means Ormat Technologies, Inc., a Delaware corporation.

 

“Company Performance Metrics” means the Company performance metrics set forth in
Appendix A hereto.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Participant” means any employee of the Company or any of its subsidiaries who
is selected to participate in the Plan pursuant to Article III hereof. Any
leased employee, including a leased employee within the meaning of Code Section
414(n) and any person hired as a consultant or independent contractor or any
other individual whom the Company or any of its subsidiaries does not treat as
its employee for income tax purposes (as applicable), even if it is subsequently
determined by a court or administrative agency that such individual should be,
or should have been, properly classified as a common law employee of the Company
or any of its subsidiaries, will not be a Participant under the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

“Plan” means this Ormat Technologies, Inc. Annual Management Incentive Plan, as
in effect and as amended from time to time.

 

“Plan Year” means a one-year period beginning January 1 and ending on December
31.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

III.            ELIGIBILITY AND PARTICIPATION

 

The Committee will select the employees of the Company or any of its
subsidiaries to participate in the Plan for any particular Plan Year based on
recommendations of the Chief Executive Officer.

 

IV.           AWARDS

 

4.1.     Company Performance Awards. The Committee is authorized to establish
Awards for any one or more Participants in any Plan Year based on performance
measures set forth in this Section 4.1.

 

(a)     Establishment of Performance Measures. The Committee, based on
recommendations of the Chief Executive Officer, will establish the performance
measures for such year, which may include, without limitation, measures on a
consolidated basis, on the basis of a business unit, geographically-based unit
or a country, representative service objectives, measures relative to one or
more peer group companies or indices or the market, or personal objectives.
Performance measures may differ from Participant to Participant and from Award
to Award. Unless otherwise determined for any Plan Year, the performance
measures will be: (i) the Company Performance Metrics with respect to at least
50% of the Award for any Plan Year, and (ii) the contributions made by a
Participant to achieving such goals, plans, or objectives of the Company or any
of its subsidiaries as may be established by the Chief Executive Officer for
that Participant. Notwithstanding any other provision of this Plan to the
contrary, no bonus will be payable unless the Company’s annual consolidated net
income for the Plan Year is a positive number.

 

(b)     Determination of Award. A target, minimum and maximum Award of a
specified percentage of Base Compensation for such Plan Year will be established
for each Participant. In the event that a Participant achieves a performance
measure that is between a minimum and target bonus amount or between a target
and maximum bonus amount, the Award will be based on a linear interpolation
between such minimum, target and maximum bonus amounts. If a Participant changes
salary band or grade during the Plan Year, appropriate adjustments may be made
in the Participant’s target award for the period.

 

(c)     Determination of Achievement of Performance Goals. The Chief Executive
Officer, or the Committee in the case of an Award for the Chief Executive
Officer, will determine the level of achievement of the performance measures
within forty-five (45) days after approval of the Company’s annual financial
statements by the Board.

 

4.2.     Discretionary Awards. The Committee is authorized to establish Awards
for any one or more Participants in any Plan Year based on such factors as the
Committee in its discretion determines is appropriate in the best interests of
the Company and its subsidiaries. A Participant may receive an Award under this
Section 4.2 without regard to any Award made or not made to that Participant
under Section 4.1.

 

 
2

--------------------------------------------------------------------------------

 

 

V.             ADMINISTRATION

 

The Plan will be administered by the Committee, which may adopt such rules and
procedures for carrying out the purposes of the Plan as the Committee deems
appropriate. The Committee will interpret and construe any and all provisions of
the Plan and any determination made by the Committee under the Plan will be
final and conclusive. The Committee may consult compensation, legal, financial,
or other advisors (at the Company’s expense), as the Committee considers
necessary or appropriate.

 

VI.           PAYMENT OF AWARDS

 

6.1     In General. Subject to Section 6.2 below, as soon as practicable after
the amount of any Award is determined in accordance with Section 4.1 or
Section 4.2, and in any event within the calendar year following the calendar
year in which the bonus is earned, the Company or any of its subsidiaries, as
applicable, will pay to each Participant the amount, if any, determined in
accordance with Section 4.1 or Section 4.2.

 

6.2     Payment in Event of Certain Terminations of Employment.

 

(a)     Earned and Unpaid Award for Plan Year. Without limiting the generality
of Section 6.1, in the event that a Participant incurs a separation from service
after the end of the Plan Year to which an Award relates but prior to the date
such Award is paid, the Company or any of its subsidiaries, as applicable, will
pay to each Participant the amount, if any, determined in accordance with
Section 4.1 or 4.2. Payment of any such portion of the Award shall be made in
accordance with and at the time provided for in Section 6.1 above.

 

(b)     Award for Plan Year in Which Separation from Service Occurs. In the
event that a Participant incurs a separation from service due to termination of
employment by the Company or any of its subsidiaries without “Cause” (as defined
in the Amended and Restated Ormat Technologies, Inc. 2012 Incentive Compensation
Plan), or death or disability (as determined by the Company or any of its
subsidiaries) in the Plan Year to which the performance measures relate, the
Participant will be entitled to receive a pro rata portion of any Award (to
which he or she would otherwise have been entitled had he or she remained
employed throughout the full Plan Year) based upon the number of months during
which he or she was employed in such Plan Year. Payment of any such portion of
the Award shall be made in accordance with and at the time provided for in
Section 6.1 above.

 

VII.         GENERAL PROVISIONS

 

7.1.     Amendment and Termination.

 

(a)     The Committee (with the approval of the Board) may at any time amend,
suspend, discontinue or terminate the Plan; provided, however, that no such
amendment, suspension, discontinuance or termination made after the end of a
Plan Year will adversely affect the rights of any Participant to any Award for
that Plan Year.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     In the case of Participants employed outside of the United States, the
Company or any of its subsidiaries may vary the provisions of the Plan as deemed
appropriate to conform to, as required by, or made desirable by, local laws,
practices and procedures.

 

7.2.     Designation of Beneficiary. In the event a Participant dies while
entitled to a payment under the Plan, such payments will be made to the
Participant’s estate.

 

7.3.     Rights Unsecured. The right of any Participant to receive an Award
under the Plan will constitute an unsecured claim against the general assets of
the Company.

 

7.4.     Withholding Taxes. The Company will have the right to deduct from each
Award under the Plan any taxes required by such laws to be withheld with respect
to any payment under the Plan.

 

7.5.     Clawback of Awards. Awards issued pursuant to the Plan are subject to
forfeiture and/or recoupment in the event that a Participant has engaged in
misconduct, including (i) a serious violation of the Company’s Code of Business
Conduct and Ethics, or (ii) a violation of law within the scope of employment
with the Company or any of its subsidiaries.

 

7.6.     Section 409A. To the extent that any Award is subject to the rules of
Section 409A:

 

(a)     This Plan is intended to comply with the requirements of Section 409A
and each provision, application or interpretation of the Plan will be consistent
with this intention.

 

(b)     Any reference to “termination of employment” or similar references will
be deemed to be references to “separation from service” within the meaning of
Section 409A.

 

(c)     To the extent that any Award is to be paid out upon “separation from
service” within the meaning of Section 409A, and to the extent that the
Participant is deemed to be a “specified employee” within the meaning of Section
409A on such separation from service, then, notwithstanding any other provision
of the Plan or any Award to the contrary, such payment will not be made to the
Participant during the six-month period immediately following his or her
separation from service. Instead, on the first day of the seventh month
following such separation from service date, all amounts that otherwise would
have been paid to the Participant during that six-month period, but were not due
to this Section 7.6(c), will be paid to the Participant at such time in a single
lump sum (without any interest with respect to that six-month period). This
six-month delay will cease to apply if the Participant separates from service
due to death or if he or she dies before the six-month period has elapsed.

 

7.7     Miscellaneous.

 

(a)     No Right of Continued Employment. Nothing in the Plan will be construed
as conferring upon any Participant any right to continue in the employment of
the Company or any of its subsidiaries.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     No Inclusion in Salary. No Award will constitute a part of the
Participant’s Base Compensation or salary for any purpose whatsoever, including
for purposes of calculating any severance pay, to the extent such payment is
applicable.

 

(c)     No Limitation on Corporate Actions. Nothing contained in the Plan will
be construed to prevent the Company or any of its subsidiaries from taking any
corporate action which is deemed by it to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Awards made under the Plan. No employee, Participant or other person will
have any claim against the Company or any of its subsidiaries as a result of any
such action.

 

(d)     Nonalienation of Benefits. No Participant will have the power or right
to sell, assign, transfer, pledge, or otherwise encumber the Participant’s
interest under the Plan. The Company’s and Ormat System’s obligations under the
Plan are not assignable or transferable except to a corporation which acquires
all or substantially all of the assets of the Company or any corporation into
which the Company may be merged or consolidated. The provisions of the Plan will
inure solely to the benefit of each Participant.

 

(e)     ERISA. This Plan is intended to be a bonus plan that is exempt from the
requirements of the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

(f)     Severability. If any provision of the Plan is held unenforceable, the
remainder of the Plan will continue in full force and effect without regard to
such unenforceable provision and will be applied as though the unenforceable
provision were not contained in the Plan.

 

(g)     Governing Law. The Plan will be construed in accordance with and
governed by the laws of the State of New York, without reference to the
principles of conflict of laws that would result in the application of the laws
of any other jurisdiction.

 

(h)     Headings. Headings are inserted in the Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

 

 
5

--------------------------------------------------------------------------------

 

 

APPENDIX A
Company Performance Metrics

 

The Plan will consider the following Company Performance Metrics when
determining awards for any Participant in any Plan Year, in each case as such
metrics are reported in the Company’s audited financial statements or Annual
Report on Form 10-K for such Plan Year or internal budgets:

 

 

●

Consolidated Revenue

 

 

●

Consolidated Adjusted EBITDA

 

 

●

Net Income

 

 

●

Electricity Revenue

 

 

●

Electricity Gross Profits

 

 

●

Generation (GWh)

 

 

●

Products Sales

 

 

●

Next Year Bookings

 

 

●

Product Gross Margin

 

 

●

Project Costs as of Project Completion

 

 

●

Manufacturing Costs as of Project Completion

 

 A-1

 